Citation Nr: 1759722	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the character of the deceased's discharge is a bar to VA compensation benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The deceased served on active duty from August 1967 to April 1971.  He was discharged "under other than honorable conditions."  He died in January 2016.  The appellant is his surviving spouse and has been substituted as the claimant.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. §§ 3.1010, 20.1302 (2017).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts.  The Board remanded this case in August 2015. 

The deceased testified at a hearing before the undersigned in May 2015.  A transcript is of record.


FINDINGS OF FACT

1.  The deceased was discharged under other than honorable conditions due to persistent and willful misconduct.  

2.  The deceased was not insane at the time he committed the acts leading to his other-than-honorable discharge. 



CONCLUSION OF LAW

The character of the deceased's active service is a bar to VA benefits.  38 U.S.C. §§ 101, 5107, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.354 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law 

In order to qualify for VA compensation or pension benefits, a claimant must first establish "veteran" status, as defined under VA law.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  In this regard, a "veteran" is defined as a service member who was discharged or released from active military service under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1 (2017).  Where VA determines that a person's discharge from service was under dishonorable conditions, the payment of pension, compensation or dependency and indemnity compensation, based on that period of service, is barred.  See Cropper, 6 Vet. App. at 452-53; 38 C.F.R. § 3.12.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

An "other than honorable" or "bad conduct" discharge is not necessarily tantamount to a "dishonorable" discharge, and thus not automatically a bar to VA compensation benefits.  However, a service member who received such a discharge will be considered to have been discharged under dishonorable conditions under certain circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (holding that section 3.12 does not limit "dishonorable conditions" to only those cases where a dishonorable discharge was issued).  

Specifically, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, unless there are compelling circumstances to warrant the prolonged unauthorized absence, including based on the factors specified in § 3.12(c)(6).  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c).  

Further, a discharge or release from service for one of the following offenses is considered to have been issued under dishonorable conditions: (1) Acceptance of undesirable discharge in lieu of trial by general court-martial; (2) Mutiny or spying; (3) Offense involving moral turpitude, including conviction of a felony; (4) Willful and persistent misconduct; and, (5) Homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

"Willful misconduct" for the purpose of determining the character of discharge is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. §  3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  However, willful and persistent misconduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id. 

A discharge or release from service under one of the conditions, or for one of the offenses, listed in the paragraphs above, will be a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  The insanity need not be causally connected to the misconduct that led to the discharge, but must be concurrent with such misconduct.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009).  

For the purposes of determining whether a service member was insane at the time he committed an offense leading to his court-martial, discharge or resignation, as set forth in 38 U.S.C.A. § 5303(b), an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2017).  The determination of insanity must be based on all the evidence procurable relating to the period involved.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the determination of a matter.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



II. Facts

The deceased entered service in August 1967.  He served in Vietnam from June 1968 to February 1969.  The service personnel records reflect numerous disciplinary offenses, including "numerous AWOL [absence without leave] offenses totaling approximately 122 days, lost time due to confinement by military authorities of 29 days, lost time due to confinement by civilian authorities for 30 days, an Article 15 on 12-19-68 for failure to report to his place of duty, and an Article 15 on 7-30-70 for failure to report to his place of duty and disobeying of an order.  In addition, the [appellant] received a Summary Court martial on 8-19-70 for an AWOL period from 8-8-70 to 8-12-70 and a Special Court Martial on 6-17-69 for an AWOL offense from 3-13-69 to 4-10-69."  He received a discharge "under other than honorable conditions" in April 1971 following his request for a discharge for the good of the service in lieu of court martial.  

In July 1977, the appellant's military discharge was upgraded to under honorable conditions (general) under the Department of Defense Discharge Review Program (Special).  See July 6, 1977 Case Report and Directive, Discharge Review Board, Statement of Findings, Conclusions & Reasons (DD Form 2067).  However, in June 1978, an Army Discharge Review Board (ADRB), acting under the authority of 10 U.S.C.A. § 1533, performed an individual case review under Public Law 95-126.  The ADRB determined that the upgraded discharge was unwarranted.  See June 1978 Discharge Review Board Case Report and Directive (OSA Form 172).  Accordingly, the service characterization of his discharge for service from August 1967 to April 1971 reverted back to the original discharge "under conditions other than honorable."  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(f), (g), (h); see also D'Amico v. West, 12 Vet. App. 264, 266 (1999) (noting that, following an upgrade by a special discharge review program, a second separate determination must be made, and, if that decision is "not favorable, the person would not be entitled to VA benefits").

The service treatment records include a March 1971 report of medical history at separation reflecting that the deceased endorsed a history of frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, and an excessive drinking habit.  The March 1971 separation examination report reflects a normal psychiatric evaluation.  

A March 1971 mental hygiene consultation record reflects a finding by a psychiatrist that the deceased did not have disqualifying mental defects sufficient to "warrant disposition through medical channels."  He did not manifest a psychosis or neurosis.  The deceased was found to be mentally responsible and able to distinguish right from wrong, and adhere to the right. 

A May 1978 RO hearing transcript and the deceased's testimony at the May 2015 Board hearing reflect that the deceased attributed his misconduct during service in part to emotional distress from learning that his father reportedly sexually assaulted the deceased's then wife, and that his wife had become pregnant by another man. 

A December 2000 VA treatment record reflects that the deceased was referred for a PTSD evaluation.  At that time, he stated that his family had reported a change in his personality when he returned from Vietnam. 

A July 2009 VA treatment record reflects that the deceased was diagnosed with posttraumatic stress disorder (PTSD) linked to combat experiences while serving in Vietnam. 

In the December 2016 VA medical opinion, a VA psychiatrist concluded that it was less likely than not that the deceased was insane, as defined by VA, at the time he committed the acts leading to his discharge under other than honorable conditions.  The examiner explained that there was insufficient evidence that the deceased had a mental illness during active service, noting that while the deceased reported psychiatric symptoms at separation, he was found not to have a disqualifying mental defect or psychosis or neurosis in the March 1971 psychiatric consultation record.  Instead, his misconduct was attributed to poor decision-making and personality traits.  The examiner also noted that the evidence did not show psychiatric treatment or symptoms between separation from service and the December 2000 VA treatment record discussed above.  In this regard, the examiner observed that other factors in the intervening years may have contributed to the symptoms the deceased exhibited in 2000.  Finally, the examiner noted that the deceased's episodes of misconduct and AWOL's occurred over an extensive period of time, making it further unlikely that he had a mental illness concurrent with such misconduct. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the determination of a matter.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
 

III. Analysis

The Board finds that the deceased repeated AWOL's, totalling more than 120 days, and disobeying of an order, which lead to his discharge under other than honorable conditions, constituted persistent and willful misconduct.  See 38 C.F.R. § 3.1(n).  See Struck v. Brown, 9 Vet. App. 145, 153 (1996) (finding that an unauthorized absence "is the type of offense 'that would interfere with [an] appellant's military duties, indeed preclude their performance, and thus could not constitute a minor offense'") (citing Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (quoting Cropper, 6 Vet. App. at 452-53)); Stringham v. Brown, 8 Vet. App. 445 (1995) (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct).

Accordingly, because the deceased was discharged due to persistent and willful misconduct, he is considered to have been discharged under dishonorable conditions, which constitutes a bar to VA compensation benefits.  See 38 C.F.R. § 3.12.  

The Board finds that the deceased was not insane during the time he committed the acts leading to his discharge.  The December 2016 VA opinion is especially probative on this issue, as it represents the conclusion of a medical professional specializing in mental health disorders, and is informed by a review of the deceased's medical history and statements.  It therefore carries a lot of weight in the Board's determination.  The December 2016 VA psychiatrist explained that although the deceased was diagnosed with PTSD many years after separation from service, the available evidence was insufficient to show that he had a psychiatric disorder during service.  The psychiatrist explained in this regard that while the Veteran endorsed some psychiatric symptoms at separation, a psychiatric consultation at the time did not show a disqualifying mental defect or psychosis.  The Board notes that the separation examination also reflects a normal psychiatric evaluation.  

The Board has also considered the December 2000 VA treatment record, which reflects that according to the deceased, his family reported a change in his personality upon his return from Vietnam.  This record, in itself, is not sufficient to show that the deceased actually had a disease at the time.  More weight is accorded the December 2016 VA opinion, which concluded that the evidence was insufficient to establish a psychiatric disorder during service.  

Finally, the Board has considered the fact that the deceased reported emotional distress during service from learning that his father reportedly assaulted the deceased's then wife, and that his wife had become pregnant by another man.  The December 2016 VA psychiatrist considered this evidence, but found that it was insufficient to establish that the deceased had a mental illness during service.  The psychiatrist noted that the deceased's acts of misconduct occurred over an extensive period of time, making it unlikely that he had a mental illness the entire time.  Moreover, the contemporaneous 1971 psychiatric consultation record reflects that on examination, no disqualifying mental defect or psychosis was noted at the time.  More weight is accorded these objective findings than to the lay statements of the deceased, as the former represent the impartial conclusions of medical professionals.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In sum, the Board finds that the character of the deceased's service is a bar to VA benefits.  Because the preponderance of the evidence weighs against a finding of service under other than dishonorable conditions, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

The character of the deceased's discharge is a bar to VA compensation benefits; the appeal is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


